900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David M. SIMMS, Plaintiff-Appellant,v.Edward W. MURRAY, Director;  David A. Williams, Warden;Randall B. Kahelski, Assistant Warden;  Layton T. Lester,Assistant Warden;  Patricia A. Edge, Treatment Supervisor;Wayne Thompson, Ph.D., Psychologist;  Debra Ingram, ClinicalSocial Worker;  Assistant Warden Mohon, Receiving Unit, PCC;P. Cooperlane, Counselor, Receiving Unit;  Berry Manrano,Inmate Counselor, M-Bldg. Unit, Defendants-Appellees.
No. 89-6829.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided March 8, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-384-N).
David W. Simms, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David M. Simms appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 action without prejudice pursuant to Fed.R.Civ.P. 41(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simms v. Murray, CA-8-384-N (E.D.Va. Aug. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED